Case 2:19-cv-04052-CJC-FFM Document 14 Filed 08/29/19 Page 1 of 1 Page ID #:162




   1
   2
   3
   4
   5
   6
   7
   8
                               UNITED STATES DISTRICT COURT
   9
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10
  11 GUNS N’ ROSES, a California                    Case No. 2:19-cv-04052 CJC (FFMx)
     partnership,
  12                                                [Assigned to the Hon. Cormac J.
                  Plaintiff,                        Carney]
  13
           v.                                       ORDER RE: SECOND
  14                                                STIPULATION TO EXTEND TIME
     CANARCHY CRAFT BREWERY                         TO SERVE SUMMONS AND
  15 COLLECTIVE LLC, dba OSKAR                      COMPLAINT
     BLUES BREWERY, a Colorado
  16 Limited Liability Company
  17              Defendant.                        Action Filed: May 09, 2018
                                                    Trial Date: None Set
  18
  19
                Pursuant to stipulation of the parties and finding good cause therefor, it is
  20
       hereby ORDERED that Plaintiff Guns N’ Roses’ time to serve the Summons (Dkt. 8)
  21
       and Complaint (Dkt. 1) is extended from August 30, 2019 to September 20, 2019.
  22
  23
                IT IS SO ORDERED.
  24
  25
  26
  27 Dated: August 29, 2019                     Hon. Cormac J. Carney
  28                                            United States District Judge
       SMRH:4846-0173-7890.1
